Citation Nr: 1210775	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the provision of 38 U.S.C.A. § 1151 for right eye disability, including blindness, as a residual of Department of Veterans Affairs (VA) treatment performed on January 19, 2006.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from February 1959 to February 1964 and from January 1971 to December 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

An April 2008 rating decision denied the Veteran's claim of service connection for right eye blindness secondary to service-connected diabetes mellitus.  The Veteran has not expressed disagreement with the April 2008 rating decision.


FINDING OF FACT

The Veteran does not have any additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault by VA, or by an event not reasonably foreseeable, due to a VA treatment performed in and around January 19, 2006.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for an additional disability of the right eye, including blindness, claimed as the residual of VA treatment performed on January 19, 2006, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.358 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in August 2006 and July 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In an August 2006 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  During the course of the appeal a medical opinion was obtained that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

The Veteran asserts that he has blindness in the right eye as the result of negligent or improper care on the part of VA medical personnel prior to the Veteran's right eye surgery on January 19, 2006.  In particular, the Veteran has argued that the "untimely and negligent" delay (from January 13  to January 19, 2006) in treating his detached retina of the right eye "led to further detachment of the retina and eventually...blindness in the right eye."  In support of his argument, he has submitted an article from the Mayo Clinic indicating that the "window of time" for surgical repair of a detached retina is "best at 24 to 48 hours."

Laws and regulations

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 1996, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.

To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Board notes, for information and clarification, that, for a period before October 1997, 38 U.S.C.A. § 1151 did not require any showing of negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination).  However, the current version of 38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in June 2008.  Therefore, the Veteran's claim must be adjudicated under the current version of section 1151.  That is, the standard is to preclude compensation if the evidence does not establish negligence or other fault on the part of VA, or of an event not reasonably foreseeable.

In pertinent part, it is contended that, as the result of VA's negligent failure to treat the Veteran's detached retina in the right eye in a timely manner, he experienced additional impairment of vision (to include legal blindness) in that eye.
 At a VA examination (for diabetes mellitus) in August 2004, the Veteran denied any visual problems.  However, on (Friday) January 13, 2006, the Veteran was seen in a VA outpatient clinic and indicated that, the previous day, he had experienced "flashes of light" in his right eye.  The Veteran's current complaint consisted of blurred vision, though with no pain.  Later that same day, the Veteran voiced continued complaints of vision loss in his right eye, in particular, in the lower (visual) field.  Moreover, according to the Veteran, his right eye was "black with (a) red tinge to it."  Shortly thereafter, it was noted that, on Wednesday night, the Veteran had begun to experience "flashes" in his right eye, followed by an inability to see out of the bottom portion of that eye by Thursday evening.  Visual acuity was recorded as :  20/200-ph 20/; 20/30-2ph20/.  Later on January 13th, the Veteran received a diagnosis of retinal detachment in the right eye.

On January 19, 2006, the Veteran underwent pars plana vitrectomy with pars plana vitrectomy with endolaser photocoagulation, cryopexy and air fluid exchange, and gas-fluid exchange for retinal detachment in the right eye.  Noted at the time was that the Veteran left the operating room in good condition.  The Veteran left the hospital the same day.

On March 6, 2006, visual acuity was recorded as: OD: 20/200 pinhole: 20/70-2.  The pertinent diagnosis noted was status post pneumatic retinopexy, healing.  On June 5, 2006, visual acuity was recorded as: OD: 20/400 pinhole.  The clinical assessment was status post pneumatic retinopathy in the right eye for retinal detachment-legal blindness 20/400 OD.  Following a VA ophthalmologic examination in November 2006, it was noted that the Veteran was legally blind in his right eye secondary to rhegmatogenous retinal detachment with macula off OD.

Private records reflect that the Veteran had bilateral cataract surgery performed in May and October 2007.

At a VA ophthalmologic examination in December 2007, the examiner indicated that there were no ocular findings associated with the Veteran's diabetes mellitus, and it was the opinion of the examiner that the Veteran was experiencing reduced visual acuity in his right eye "perhaps as a result of the treated retinal detachment."  VA email correspondence dated in March 2008 reveals that the December 2007 VA examiner was asked to elaborate on the findings and opinions contained in the December 2007 report.  The December 2007 VA examiner essentially indicated that he would have to see the Veteran again prior to providing the requested information.  It appears that VA rescheduled the Veteran for an examination by another qualified heath care professional.

At a March 2009 VA examination, the pertinent diagnosis included status post retinal detachment, both eyes.  While the examiner was asked to state whether a "delay" in surgery might have decreased the vision in the Veteran's eyes, the examiner noted that he could not answer the question without resort to mere speculation.

In August 2011 VA requested an independent medical expert's opinion addressing this issue.  The questions to be addressed were as follows:

1.  Did the Veteran as likely as not suffer chronic additional disability (including, but not limited to, legal blindness in the right eye) as the result of the delay (from January 13 to January 19, 2006) in performing surgery on his right eye?

2.  If so, was such additional disability as likely as not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical/surgical personnel?

3.  If the Veteran did suffer additional disability as the result of treatment by VA medical/surgical personnel, but such disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of those personnel, was that disability as likely as not the result of a "reasonably foreseeable" event?

In response to VA's request dated August 5, 2011, in September 2011 an independent medical expert (A.T., M.D., an Assistant Professor of Ophthalmology at a State University School of Medicine) provided an opinion addressing this issue.  In response to question number 1, the medical expert stated as follows:

In my opinion, the veteran did not suffer additional disability as a result of the delay in surgery.  The [Veteran] had a retinal detachment that involved the macula of the right eye.  The macula is the center of the vision.  Once central vision has been lost in cases of retinal detachment, the standard of care is surgical repair within 7 days.

In response to question number 2, the medical expert stated as follows:

This does not apply since treatment by VA personnel was appropriate.

In response to question number 3, the medical expert stated as follows:

Again, it appears that VA personnel performed  appropriately.  The visual disability is likely due to the involvement of the macula.  Traditionally retinal detachment that involves the macula have a guarded visual outcome.  If macular detachment occurs, visual acuity will usually not return to 20/20.

The September 2011 medical expert concluded as follows:

Upon reviewing the case the [Veteran] was diagnosed with a retinal detachment on January 13, 2006.  It was suggested to be macula off, since the vision was 20/200.  Surgery was performed on January 19, 2006.  The timing of surgery is within the appropriate timeframe for a macula off retinal detachment, and fits with the standard of care that is currently in practice within the United States.  In some cases there can be no recovery of vision despite successful anatomic reattachment of the retina.  This is due to involvement of the macula photoreceptors (cells in the retina).  Once these are separated in the context of a retinal detachment, even with proper reattachment, visual function may not return.

The September 2011 medical expert ended his opinion by noting a medical reference that he had used in formulating his opinion.

After carefully reviewing the evidence of record, the Board concludes that the requirements are not met for compensation under 38 U.S.C.A. § 1151.  The evidence has not established that the Veteran has incurred any additional right eye disability as a result of VA treatment in January 2006.  As noted, the September 2011 medical expert indicated that VA personnel performed appropriately in the Veteran's case, and opined that the Veteran's visual disability was likely due to the involvement of the macula, and that retinal detachment that involves the macula have a guarded visual outcome.

The Board notes that the September 2011 medical expert's opinion is essentially uncontradicted.  To the extent it could be argued that the December 2007 VA examiner's comment that the Veteran was experiencing reduced visual acuity in his right eye "perhaps as a result of the treated retinal detachment" was addressing the issue of asserted "delay" by VA in treating the Veteran, the Board notes that the December 2007 VA examiner's opinion is both conditional and speculative, and contained no rationale or discussion as to what the statement was based on; further, the fact remains that the December 2007 VA examiner's comment did not mention anything about a deleterious delay by VA in treating the Veteran.  As noted, while the March 2009 VA examiner was asked to state whether a "delay" in surgery might have decreased the vision in the Veteran's eyes, the examiner noted that he could not answer the question without resort to mere speculation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).

In short, the December 2007 and March 2009 VA examiners opinions are of no probative value in this case, and, as such, VA requested an independent medical expert's opinion to address the medical matters raised by this appeal.  As for the probative value and adequacy of the medical expert's September 2011 opinion, the Board notes that the medical expert indicated that he had reviewed the entire claims file.  A rationale for the opinion was provided.  Further, references to specific clinical findings from the record were made, and the medical expert indicated that he had consulted medical literature in formulating his opinion.  While the Veteran's representative has questioned whether the September 2011 medical expert addressed all the matters raised by this appeal (in particular, the history of various visual symptoms reported by the Veteran during his course of treatment by VA on January 13, 2006), the Board notes that the medical expert clearly reviewed the January 13, 2006 VA records in question.  As for the credentials of the author of the September 2011 opinion, the Board again notes that A.T., M.D., is an Assistant Professor of Ophthalmology at a State University School of Medicine.

The Board is aware of the Veteran's contentions that VA did not provide adequate treatment and care for his claimed disorder; however, as a layperson, the Veteran lacks the requisite medical expertise to offer a medical opinion without competent substantiation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran is competent to state that he has problems with his right eye, and it is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the issue in this case is a complex matter which requires specialized training for a determination; therefore, it is not susceptible of resolution by lay opinions on etiology.

Based on the foregoing, the Board concludes that there is no competent and probative evidence demonstrating the presence of additional disabilities due to VA carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault by VA or by an event not reasonably foreseeable and therefore compensation under 38 U.S.C.A. § 1151 must be denied.  Accordingly for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for an additional disability of the right eye claimed as the residual of a VA treatment.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to compensation benefits pursuant to the provision of 38 U.S.C.A. § 1151 for right eye disability, including blindness, as a residual of Department of Veterans Affairs (VA) treatment, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


